Title: From Alexander Hamilton to Tobias Lear, [29 October 1790]
From: Hamilton, Alexander
To: Lear, Tobias


[Philadelphia, October 29, 1790]
Dear Sir
The bearer John Wood shaved and dressed me in New York. He has taken it into his head to try his fortune here. I have found him sober and punctual & he has done my business to my satisfaction. He desires to have the honor of dealing with the heads & Chins of some of your family and I give him this line, at his request, to make him known to you.
Yrs. with great regard
A. Hamilton
Phil Oct 29. 1790
